Title: To George Washington from Richard Peters, 21 January 1797
From: Peters, Richard
To: Washington, George


                        
                            Saturday 21. Jany 1797
                        
                        R. Peters presents his Compliments to The President & sends him one of
                            his Books on Plaister, which he has taken the Freedom to inscribe to him, from Motives of
                            the purest Esteem & Respect.
                        R.P. will, if the Presidt wishes to distribute some among his Friends, send a
                            few next Week for that Purpose having no more new bound.
                        
                    